DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Claim Rejections - 35 USC § 112 - New Matter
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Applicant’s arguments submitted on January 6, 2022 have been fully considered but they are not persuasive. 
Claims 31, 34, and 40, as previously amended, recite tolerance to “cycloxydim that is one-third that of a rice plant expressing in the rice plastidic ACCase an isoleucine-to-leucine substitution at the amino acid position corresponding to position 1.781 (Am) instead of said tryptophan-to-cysteine substitution at the amino acid position corresponding to position 2.027 (Am).”  This limitation is New Matter, because neither the instant specification nor the original claims provide adequate written support for it.   The specificaiton appears entirely silent with regard to cycloxydim tolerance of any plants comprising the individual Trp2,027Cys substitution.  Thus, the disclosure fails to provide express or implied written support for the above limitation.  Given that claims 32, 33, 35-37, 39, 42, 45, 48, 49, 51, and 52 depend from claims 31, 34, 40, or 46, the contain New Matter as well. 
	Applicant’s previously submitted arguments regarding written support for said limitation were fully considered in the previous Office Action and remain unpersuasive for the reasons of record.  The Examiner maintains that portions of the specification to which Applicant referred for support ([paragraphs] [0115], [0129], [0136], [0299] - [0311], Figure 16 - now Figure 5) fail to provide the required written support for the reasons set forth in the previous Office Actions. 
plant comprising a double-mutant ACCase having the Trp2,027Cys and the Ile1,781Leu substitutions, the recitation comprises New Matter, for the following reason.  Applicant cites Example 7 and Table 6 for written support (page 6 of the Remarks).  The cited Example and Table, however, teach the rates of growth of transgenic rice callus (comprising the Trp2,027Cys and the Ile1,781Leu substitutions) in selection media comprising cycloxydim, but are silent as to the levels of tolerance of a rice plant.  For this additional reason, claims 31, 34, and 40 contain New Matter. 
	Response to Arguments. 
	Applicant argues that the claims have been amended, refers to the Declaration of Luke (Scots) Llewellyn Mankin, submitted on January 6, 2022 under 37 C.F.R. 1.132, and argues as follows: “The bar chart in Exhibit A presents relative percent values based on average phytotoxicity scores for groups of plants assayed in greenhouse experiments. Id. at 6. The average phytotoxicity scores were determined at 22 days after foliar spray application of 25 g Al/ha cycloxydim herbicide. Id. at 6. The cycloxydim data for W2027C rice together with the data set forth in Figure 16 of the instant application demonstrate that the claimed phenotype of tolerance is proper and the inventors’ had possession of such rice plants” (pages 7-8 of the Remarks).

	Dr. Mankin’s Declaration was fully considered but it is not sufficient to overcome the instant rejection.  The Declaration provides a graph shows that at 25 g ai/ha of cycloxydim, the phototoxicity of plants comprising the Trp2,027Cys substitution was 30% relative to the wild-type plants.  Dr. Mankin states that “The cycloxydim data for W2027C rice together with the data set forth in Figure 16 of the instant application demonstrate that the claimed phenotype of tolerance is proper and the inventor had possession of such rice plants” (paragraph 7).  
	The data in the Declaration is silent as to the tolerance of the rice plants comprising the Ile1,781Leu substitution.  Figure 16 is silent as to plants comprising the Trp2,027Cys substitution alone.  Neither the figure itself nor the figure legend on page 25 or Example 7 that mentions that figure appear to provide cytotoxicity data for the mutant plants.  Instead, the figure appears to show mutation frequency for the mutations in rice calli, under the selection pressure of the three herbicides shown.  The Examiner notes that one of ordinary skill in the art would recognize that attempting to combine data from two different experiments, one of which shows relative cytotoxicity for plants comprising the Trp2,027Cys mutation, and the other one shows mutation efficiencies for the Ile1,781Leu-comprising calli, would not be appropriate as a matter of data analysis.  Moreover, neither the Declaration nor Applicant’s Remarks provide any explanation as to how one would use the data in Figure 16 to reach the conclusion of written support for the limitation at issue.  The rejection is maintained. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 31-37, 39, 40, 42, 45, 46, 48, 49, 51, and 52 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on January 6, 2022 have been fully considered but they are not persuasive.
In claims 31, 34, and 40, the limitation “tolerance to cycloxydim that is one-third that of a rice plant expressing in the rice plastidic ACCase an isoleucine-to-leucine substitution at the amino acid position corresponding to position 1.781 (Am) instead of said tryptophan-to-cysteine substitution at the amino acid position corresponding to position 2.027 (Am)” renders the claims indefinite. 
The limitation sets forth a property of a rice plant comprising a mutant ACCase with the tryptophan to cysteine substitution at the relative position 2,027.  As set forth in the New Matter rejection above, the specification does not teach any rice plants comprising the Trp2,027Cys substitution alone and having tolerance to cycloxydim.  The prior art teaches that plants and seeds comprising the Trp2,027Cys substitution are actually sensitive to cycloxydim, including plants homozygous for the mutation, while the plants comprising the Ile1,781Leu substitution are tolerant to said herbicide (see Delye 
Thus, at least to the extent that the claims read on rice plants comprising individual ACCase substitutions, it is unclear how the absence of tolerance could be “one third” that of the rice plant comprising the I1,781L substitution.  
It is noted that the recitation of the relative positions 1,781 and 2,027 without a clear identification of a reference sequence introduces further ambiguity into the claim language.  
In the instant amendments, Applicant added the following limitation to claims 31, 34, and 40: “wherein said W2027C substitution is capable of increasing the tolerance of rice expressing an ACCase-I1781L to 867% growth in the presence of cycloxydim, if included on the same ACCase-I1781L polypeptide,” which renders the claims indefinite, for the following reasons. 
The conditional term “if included” makes it unclear whether the recitation requires a rice plant comprising both substitutions on the same ACCase protein or not.  It is also unclear what “867% growth” means, or how the term relates to the “tolerance,” or relative to what control said “growth” is supposed to be increased.  For this additional reason, the metes and bounds of the claims are unclear. 
In claim 51, the recitation “further comprising residue from an herbicide composition” renders the claim indefinite.  Since an herbicidal composition comprises ingredients other than the herbicide, such as surfactants, it is unclear whether the “residue” is meant to comprise the herbicide or not.  

Response to Arguments. 
Applicant argues that the claims have been amended and that the claims amendments overcome the rejection (page 9). 
The argument is not found to be persuasive.  While Applicant’s amendments are acknowledged, the claims remain rejected for the reasons set forth above, including due to the indefiniteness introduced by the claim amendments.  
Claim Interpretation
8.	The following is noted with regard to claim interpretation.  The limitations “mutagenized,” “obtained by an induced, random mutagenesis method,” and “as a result of said mutagenesis,” in claims 31, 34, and 40, are interpreted as product-by-process limitations that do not affect the structure of the nucleic acid they refer to.  See MPEP 2113. 
	As set forth above, the previously added recitation of the Trp2,027Cys substitution-comprising rice plants’ tolerance to cycloxydim being “one third” that of a plant comprising the Ile1,781Leu substitution renders the claims indefinite and constitutes New Matter.  For the purpose of the examination, it is noted that the recitation would encompass any concentration of cycloxydim and any method of estimating tolerance.  In addition, the claim language is inclusive of a mutant rice plant comprising a Trp2,027Cys mutant allele as well an Ile1,781Leu mutant allele.  Delye et al-1 teaches that plants homozygous for the Ile1,781Leu allele exhibited the level of 
	Response to Arguments. 
	Applicant takes issue with the above claim interpretation and argues as follows: “the Specification … expressly and literally states that “‘mutagenized’ refers to an organism” Specification, [0095]. The claims must be read in light of the Specification. See MPEP § 2111. … There is simply no reasonable basis for the Office Action’s interpretation that the term is either an “adjective” or a “verb” (page 9). 
	This is not found to be persuasive.  Claim 31 recites as follows: “a mutagenized rice acetyl-Coenzyme A carboxylase (ACCase) nucleic acid having a sequence obtained by an induced, random mutagenesis method” (emphasis supplied).  In that recitation, the term “mutagenized” clearly refers to the nucleic acid.  The Examiner cannot discount the plain language of a claim: “the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.” MPEP 2111.01.  The fact that paragraph 0095 of the specification states ““mutagenized” refers to an organism having an altered genetic material” is in no way inconsistent with the plain language of claim 31, where the term “mutagenized” is applied to a nucleic acid.  Therefore, while the term acts as an adjective to modify the noun phrase “nucleic acid,” it indicates how said nucleic acid has been made (i.e., via mutagenesis), and is thus properly interpreted as a product-by-process limitation.  See MPEP 2113. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 31-36, 40, 42, 45, 51 and 52 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delye et al-1 (Pest Management Sci. (2008) 64:1179-1186), in view of Delye et al-2 (Plant Physiol. (2005) 137:794-806), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), and Rutger et al (Crop Science (2005) 45:1170-1171).  Applicant’s arguments submitted on January 6, 2022 have been fully considered but they are not persuasive.
Delye et al-1 teach that in a grass plastidic ACCase, five amino acid residues are involved in resistance to ACCase inhibitor herbicides, and that one of these residues is a cysteine at position 2,027, in the Alopecurus myosuroides numbering (Abstract).  Delye et al-1 teach that a tryptophan to cysteine substitution at position 2,027 confers resistance to fenoxaprop, clodinafop, and haloxyfop in A. myosuroides plants, in seed-based bioassays and at herbicide field rate (Tables 2 and 3)  Delye et al-1 teach that the fenoxaprop application rate was 69 g ai/ha (pg. 1181, left col.). 
Delye et al-1 do not teach a rice plant or seed comprising a nucleic acid encoding a rice plastidic ACCase comprising the Trp2,027Cys substitution.

Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (claims 1, 6, 8).  Hawkes et al teach applying said method to rice (claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field, where said plants are growing, a herbicide to which said plants have been rendered resistant (claims 18 and 19). 
Okuzaki et al teach successfully using chimeric oligonucleotide-based site-specific mutagenesis to introduce herbicide resistance-conferring point mutations into rice genome (Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (pg. 1, Abstract; pg. 214, left and top of right col.). 
Rutger et al teach the characteristics of nine Indica rice germplasms, including the germplasm called “Indica-1,” along with their seeds (Table 1 on pg. 1171).  
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the method of Suzuki et al or the method of 
Given the teachings of Delye et al-1 and Delye et al-2, one would have reasonably expected that the resultant rice plant or seed would be resistant to ACCase inhibitors that include fenoxaprop, clodinafop and/or haloxyfop, including to their field application doses.  Given that Delye et al-1 teach that the Trp2,027Cys substitution conferred resistance to 69 g ai/ha dose of fenoxaprop, one would have reasonably expected the recited tolerance to 65 g ai/ha of fenoxaprop.  
In addition, in view of the teachings of the prior art, and the above claim interpretation, it would not have been unexpected that the level of tolerance to cycloxydim conferred by the Trp2,027Cys substitution would have been lower, including “one-third” than that conferred by the Ile1,781Leu substitution, at least under some conditions, none of which are excluded from the claims.  Moreover, the fact that Applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Using the resultant plant or seed in a method of weed control by applying an herbicidally effective dose of any of said herbicides to which the Trp2,027Cys substitution confers resistance would have been prima facie obvious in view of the teachings of Hawkes et al, as well as Delye et al-1 and Delye et al-2.  A plant used in said method would necessarily comprise “residue” from an herbicidal composition on its surface, including wherein the composition comprises an herbicide taught by Delye et al-1.  Such plant would read on the plant of the new claims 51 and 52. 
One having ordinary skill in the art would have been motivated to combine the above teachings given the agronomic desirability of an herbicide resistant rice, the importance of position 2,027 for ACCase inhibitor resistance, as taught by Delye et al-1 and Delye et al-2, and in view of the fact that the Trp2,027Cys substitution confers resistance to least three commercial ACCase inhibitors.  Given the teachings of Hawkes et al, Suzuki et al, and Okuzaki et al regarding the feasibility of their mutagenesis methods, including in rice, and given that residue Trp2,027 is “absolutely conserved” in grass ACCases, as taught by Delye et al-2, one would have had reasonable expectation of success.

11.	Claims 37, 39, 46, 48, and 49 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delye et al-1 (Pest Management Sci. (2008) 64:1179-1186), in view of Delye et al-2 (Plant Physiol. (2005) 137:794-806), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), and .
	The claims are drawn to a rice seed of claim 34, wherein the seed further comprises a seed treatment, and to a method of using said seed for weed control, wherein the seed treatment comprises a herbicidal composition, including wherein said composition comprises fenoxaprop. 
	The teachings of Delye et al-1, Delye et al-2, Hawkes et al, Okuzaki et al, Suzuki et al, and Rutger et al have been set forth above.  These references do not expressly teach a rice seed comprising a seed treatment, wherein seed treatment comprises a herbicidal composition that includes an ACCase inhibiting herbicide. 
Shaner et al teach applying a mixture that comprises herbicidally effective amounts of an ACCase inhibitor to rice seeds (claims 1, 2, 6, and 13).  In addition, applying herbicides to the seeds of herbicide-resistant plants is one of the art-standard approaches to pre-emergence herbicide application.  
Applying ACCase inhibitors, including fenoxaprop, to the ACCase inhibitor-resistant seeds made obvious by the combination of the above references, would have been prima facie obvious in view of the teachings of Shaner et al and as a matter of routine industry practice.  It would have been also obvious to use the treated seed in a method of weed control. 
One would have been motivated to do so, because it would enable pre-emergence weed control of rice weeds.  Given that the Trp2,027Cys substitution 
Response to Arguments 
Applicant reiterates previously submitted arguments.  Applicant argues that “the Office Action has relied upon the recognition of a problem rather than the recognition of a solution to make the present rejection” (pages 10-11).  Applicant argues that Delye et al-2 teaches away from the invention because it teaches that blackgrass plants homozygous for Trp2,027Cys substitution are sensitive to cycloxydim (page 11-12).  Applicant argues that the recited levels of herbicide tolerance is unexpected (page 12).
Applicant’s argument is not found to be persuasive.  The fact that plants comprising the Trp2,027Cys substitution were known in the art to be sensitive to cycloxydim would not have taught away from the instant invention.  This is because the Trp2,027Cys substitution was known to confer tolerance to least three commercial ACCase inhibitors, including fenoxaprop.  This would have been sufficient to motivate one of ordinary skill in the art to introduce that substitution into a rice plant.  Applicant’s argument fails to address this reasoning. 
It is noted that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 
Thus the teachings of the prior art do not merely provide a recognition of “a need for treating rice,” as Applicant argues on pages 10-11 of the Remarks, but a clear motivation to introduce a known substitution located in a conserved region of the grass ACCase into the ACCase of a grass crop, as well as methods for predictably doing so. 
With regard to the phenotype of tolerance, Applicant’s argument is not found to be persuasive either.  First, as explained in the New Matter rejection above, specification fails to provide written support for the phenotype. Second, the phenotype is recited as relative tolerance of the Trp2,027Cys mutant plant being one third the tolerance of a rice plant comprising the Ile1,781Leu substitution.  As explained in the previous Office Action, even assuming, for the sake of the argument, that the recited property was, in fact, unexpected, Applicant has supplied no evidence that the property would have resulted in a “significant, practical advantage,” as required by a valid showing of unexpected results.  See MPEP 716.02.  It is unclear how tolerance to cycloxydim that is significantly lower (“one third”) than the level of tolerance provided by another known substitution would amount to a practical advantage.  No explanation was supplied by Applicant previously or in the instant Remarks. 
The Examiner maintains that the instant invention amounts to introducing a known substitution at the ACCase position that is “absolutely conserved” in all grasses, and whose herbicide tolerance properties are well-characterized, into rice, a grass crop.  
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662